Memorandum. The order of the Appellate Division in each of the three proceedings should be affirmed, without costs, on the opinion of Mr. Justice Louis M. Greenblott at the Appel*800late Division. Termination pay, although includible in the “ final average salary ” for pension purposes, was properly limited to that portion attributable to the last three years of service. The Appellate Division correctly interpreted the limited effect of Kranker v. Levitt (30 N Y 2d 574) as creating a vested right to inclusion only if based on administrative construction and practice for a “ given ” or extended period of time, and then, only to the extent reasonable (see Matter of Hessel v. New York City Employees’ Retirement System, 33 N Y 2d 381, 385). Hence, vacation pay was limited to 30 days as was done in the Kranker case; and unused sick leave credits were wholly excluded as neither warranted by law nor administrative construction (see Retirement and Social Security Law, § 431).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in memorandum.
In each case: Order affirmed.